EXHIBIT 10.2

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

2006 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

(As Amended on December 18, 2008)

 

ARTICLE I.

DEFINITIONS

 

1.01      Administrator means the Board and any delegate of the Board that is
appointed in accordance with Article III.

 

1.02      Agreement means a written agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of a Stock Award or Option granted to such Participant.

 

1.03

Board means the Board of Directors of the Company.

 

1.04      Change in Control shall mean an event or series of events that
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company as
defined in Treasury Regulations Section 1.409A-3(i)(5).

 

1.05

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.06

Common Stock means the common stock of the Company.

 

1.07

Company means Media Sciences International, Inc.

 

1.08      Control Change Date means the occurrence of the event or series of
events constituting a Change in Control as determined by the Board.

 

1.09      Exchange Act means the Securities Exchange Act of 1934, as amended and
as in effect on the date of this Agreement.

 

1.10      Fair Market Value means, on any given date, the closing price (or, if
there is none, the average of the closing bid and asked price) of the Common
Stock on such quotation system or principal securities exchange on which the
Common Stock is traded on such day, or, if the Common Stock is not so traded on
such day, then on the next preceding day that the Common Stock was traded, all
as reported by such source as the Administrator may select.

 

1.11

Forfeitable Shares shall have the meaning set forth in Section 9.04.

 

1.12      Option means a stock option that entitles the holder to purchase from
the Company a stated number of shares of Common Stock at the price set forth in
an Agreement.

 

1.13      Participant means an employee of and non-employee director, advisor
and independent consultant to the Company or a Related Entity, including an
employee who is a member of the Board, who satisfies the requirements of Article
IV and is selected by the Administrator to receive a Stock Award, an Option or a
combination thereof.

 

1.14

Plan means the Company's 2006 Stock Incentive Plan, as Amended and Restated.

 

1.15      Related Entity means any entity that directly or indirectly, through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company.

 

1.16

Specified Employee shall be defined as set forth in Treasury Regulation Section
1.409A-1(i).



 


--------------------------------------------------------------------------------



 

 

 

1.17

Stock Award means Common Stock awarded to a Participant under Article IX.

 

1.18

Stockholders mean the stockholders of the Company.

 

1.19      Treasury Regulations mean the regulations in force as final or
temporary that have been issued by the U.S. Department of Treasury pursuant to
its authority under the Code, and any successor regulations

 

ARTICLE II.

PURPOSES

 

The Plan is intended to assist the Company and Related Entities in recruiting
and retaining employees, directors, officers, consultants, and advisors who are
exclusive agents of the Company, and in compensating such individuals by
enabling such individuals to participate in the future success of the Company
and the Related Entities and to associate their interests with those of the
Company and its Stockholders. The Plan is intended to permit the grant of Stock
Awards and the grant of both Options qualifying under Section 422 of the Code
(“incentive stock options”) and Options not so qualifying. No Option that is
intended to be an incentive stock option shall be invalid for failure to qualify
as an incentive stock option. The proceeds received by the Company from the sale
of Common Stock pursuant to this Plan shall be used for general corporate
purposes.

 

ARTICLE III.

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards and Options upon such terms (not
inconsistent with the provisions of this Plan) as the Administrator may consider
appropriate. Such terms may include conditions (in addition to those contained
in this Plan) on the exercisability of all or any part of an Option or on the
transferability or forfeitability of a Stock Award, including by way of example
and not limitation, conditions on which Participants may defer receipt of
benefits under the Plan, requirements that the Participant complete a specified
period of employment with or service to the Company or a Related Entity, that
the Company achieve a specified level of financial performance or that the
Company achieve a specified level of financial return. Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which a Stock Award may become transferable or nonforfeitable. In addition, the
Administrator shall have complete authority to interpret all provisions of this
Plan, to prescribe the form of Agreements, to adopt, amend, and rescind rules
and regulations pertaining to the administration of the Plan and to make all
other determinations necessary or advisable for the administration of this Plan.
The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator or in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Board shall be liable for any act done in
good faith with respect to this Plan or any Agreement, Option or Stock Award.
All expenses of administering this Plan shall be borne by the Company.

 

The Board, in its discretion, may appoint a committee of the Board and delegate
to such committee all or part of the Board’s authority and duties with respect
to the Plan. The Board may revoke or amend the terms of a delegation at any time
but such action shall not invalidate any prior actions of the Board’s delegate
or delegates that were consistent with the terms of the Plan.

 

ARTICLE IV.

ELIGIBILITY

 

Section 4.01 General. Any employee, director, officer, or exclusive agent of,
and advisor or consultant to, the Company or a Related Entity (including a
corporation that becomes a Related Entity after the adoption of this Plan) is
eligible to participate in this Plan if the Administrator, in its sole
discretion, determines that such person has contributed significantly or can be
expected to contribute significantly to the profits or growth of the Company or
a Related Entity. Directors of the Company who are employees of the Company or a
Related Entity may be selected to participate in this Plan.



 

2

 

 


--------------------------------------------------------------------------------



 

 

 

Section 4.02 Grants. The Administrator will designate individuals to whom Stock
Awards and Options are to be granted and will specify the number of shares of
Common Stock subject to each award or grant. All Stock Awards and Options
granted under this Plan shall be evidenced by Agreements which shall be subject
to the applicable provisions of this Plan and to such other provisions as the
Administrator may adopt. No Participant may be granted incentive stock options
(under all incentive stock option plans of the Company and any Related Entity)
which are first exercisable in any calendar year for stock having an aggregate
Fair Market Value (determined as of the date an Option is granted) that exceed
the limitation prescribed by Code section 422(d). The preceding annual
limitation shall not apply with respect to Options that are not incentive stock
options.

 

ARTICLE V.

STOCK SUBJECT TO PLAN

 

Section 5.01 Shares Issued. Upon the award of shares of Common Stock pursuant to
a Stock Award, the Company may issue shares of Common Stock from either its
authorized but unissued Common Stock or issued shares reacquired by the Company.
Upon the exercise of any Option, the Company may deliver to the Participant (or
the Participant’s broker if the Participant so directs), shares of Common Stock
from either its authorized but unissued Common Stock or issued shares reacquired
by the Company

 

Section 5.02 Aggregate Limit. The maximum aggregate number of shares of Common
Stock that may be issued under this Plan pursuant to awards of stock and options
shall not exceed 1,000,000 shares, subject to adjustment as provided in Article
X. The maximum aggregate number of shares of Common Stock that may be issued to
Participants pursuant to incentive stock options granted under the Plan shall be
1,000,000 shares, subject to adjustment as provided in Article X.

 

Section 5.03 Reallocation of Shares. If an Option is terminated, in whole or in
part, for any reason other than its exercise, or if a Stock Award is forfeited
in whole or in part, the number of shares of Common Stock allocated to the
Option or Stock Award or portion thereof may be reallocated to other Options and
Stock Awards to be granted under this Plan. If any Award lapses, expires,
terminates or is canceled prior to the issuance of shares thereunder or if
shares of Common Stock are issued under the Plan to a Participant and thereafter
are reacquired by the Company, the shares subject to such Awards and the
reacquired shares shall again be available for issuance under the Plan. Any
shares of Common Stock (i) tendered by a Participant or retained by the Company
as full or partial payment to the Company for the purchase price of an Award or
to satisfy tax withholding obligations in connection with an Award, (ii) covered
by an Award that is settled in cash, or (iii) reacquired by the Company on the
open market using cash proceeds received by the Company from the exercise of
Options shall be available for Awards under the Plan.

 

ARTICLE VI.

OPTION EXERCISE PRICE

 

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant; provided,
however, that the price per share for Common Stock purchased on the exercise of
any Option shall not be less than the Fair Market Value on the date the Option
is granted, whether it is an incentive stock option or a nonqualified stock
option. Notwithstanding the foregoing, the price per share for Common Stock
purchased on the exercise of an Option granted to any person then owning more
than ten percent (10%) of the total combined voting power of all classes of
shares of the Company, or of its parent or subsidiary corporation, shall be one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
time of grant of the Option.

 

Prohibition Against Repricing. Notwithstanding any provision of this Plan to the
contrary, in no event shall (i) any repricing (within the meaning of U.S.
generally accepted accounting principles or any applicable stock exchange rule)
of Options issued under the Plan be permitted at any time under any
circumstances, or (ii) any new Options be issued in substitution for outstanding
Awards previously granted to Participants if such action would be considered a
repricing (within the meaning of U.S. generally accepted accounting principles
or any applicable stock exchange rule).



 

3

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE VII.

EXERCISE OF OPTIONS

 

Section 7.01 Maximum Option Period. The maximum period in which an Option may be
exercised shall be determined by the Administrator on the date of grant, except
that no Option that is an incentive stock option shall be exercisable after the
expiration of ten years from the date such Option was granted. Notwithstanding
the foregoing, any Option granted to any person then owning more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company, or of its parent or subsidiary corporation, must be exercised within
five years from the date of the grant thereof. The terms of any Option that is
an incentive stock option may provide that it is exercisable for a period less
than such maximum period.

 

Section 7.02 Employee Status. For purposes of determining the applicability of
Section 422 of the Code (relating to incentive stock options), or in the event
that the terms of any Option provide that it may be exercised only during
employment or within a specified period of time after termination of employment,
the Administrator may decide to what extent leaves of absence for governmental
or military service, illness, temporary disability, or other reasons shall not
be deemed interruptions of continuous employment.

 

Section 7.03 Change in Control. Section 7.01 to the contrary notwithstanding,
after a Control Change Date, each Option shall be fully exercisable thereafter
in accordance with the terms of the applicable Agreement. If not sooner
exercisable under the terms of the applicable Agreement, a Participant’s Option
shall be fully exercisable (i) as of his or her termination of employment if his
or her employment terminates after a Control Change Date and he or she is
terminated without cause or following his refusal to move to another location or
(ii) as of the date that there is a material reduction in the Participant’s
compensation or duties if such reduction occurs after a Control Change Date. For
purposes of the preceding sentence, the term “cause” means a willful neglect of
responsibilities to the Company or a Related Entity.

 

Section 7.04 Delay Due to Section 409A. Anything in this Plan to the contrary
notwithstanding, if at the time of the Participant’s termination of employment,
the Participant is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that the Participant
becomes entitled to under this Plan is considered deferred compensation subject
to interest and additional tax imposed pursuant to Section 409A(a) of the Code
as a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earlier of (i) six
months after the Participant’s separation from service, or (ii) the
Participant’s death. The parties agree that this Plan may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

ARTICLE VIII.

METHOD OF EXERCISE

 

Section 8.01 Exercise. Subject to the provisions of Articles VII and XI, an
Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Administrator shall
determine. An Option granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the Option could
be exercised. A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the Option.

 

Section 8.02 Payment. The Administrator will determine the acceptable form of
consideration for exercising an Option, including the method of payment, which
will be set forth in the Agreement. Payment of the Option exercise price shall
be made upon exercise of an Option and may be made, subject to any applicable
laws, rules and regulations, by cash or check or other lawful consideration.

 

Section 8.03 Shareholder Rights. No Participant shall have any rights as a
stockholder with respect to shares subject to an Option until the date of
exercise of such Option.



 

4

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE IX.

STOCK AWARDS

 

Section 9.01 Awards. In accordance with the provisions of Article IV, the
Administrator will designate each individual to whom a Stock Award is to be made
and will specify the number of shares of Common Stock covered by such awards.

 

Section 9.02 Vesting. The Administrator, on the date of the award, may prescribe
that a Participant’s rights in the Stock Award shall be forfeitable or otherwise
restricted for a period of time set forth in the Agreement. By way of example
and not of limitation, the restrictions may postpone transferability of the
shares or may provide that the shares will be forfeited if the Participant
separates from the service of the Company and its Related Entities before the
expiration of a stated term or if the Company and its Related Entities or the
Participant fails to achieve stated objectives.

 

Section 9.03 Change in Control. Section 9.02 to the contrary notwithstanding,
after a Control Change Date, each Stock Award will become transferable and
nonforfeitable in accordance with the terms of the applicable Agreement. If not
sooner transferable and nonforfeitable under the terms of the applicable
Agreement, a Participant’s interest in a Stock Award shall be transferable and
nonforfeitable (i) as of his termination of employment if his employment
terminates after a Control Change Date and he is terminated without cause or
following his refusal to move to another location or (ii) as of the date that
there is a material reduction in the Participant’s compensation or duties if
such reduction occurs after a Control Change Date. For purposes of the preceding
sentence, the term “cause” means a willful neglect of responsibilities to the
Company or a Related Entity.

 

Section 9.04 Stockholder Rights. If all or any portion of a Stock Award is
forfeitable pursuant to the Agreement, at all times prior to a forfeiture
thereof, a Participant will have all rights of a Stockholder with respect to
forfeitable shares of the Stock Award (the “Forfeitable Shares”), including the
right to receive dividends and vote the Forfeitable Shares; provided, however,
that (i) a Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Forfeitable Shares, (ii) the Company shall retain
custody of the certificates evidencing the Forfeitable Shares, and (iii) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to the Forfeitable Shares. The limitations set forth in the preceding
sentence shall not apply after the Forfeitable Shares are no longer forfeitable.

 

ARTICLE X.

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

Plan shall be proportionately adjusted, and the terms of outstanding Stock
Awards and Options shall be adjusted, as the Board shall determine to be
equitably required in the event that (a) the Company (i) effects one or more
stock dividends, stock split-ups, subdivisions or consolidations of shares or
(ii) engages in a transaction to which Section 424 of the Code applies or (b)
there occurs any other event which, in the judgment of the Board necessitates
such action. Any determination made under this Article X by the Board shall be
final and conclusive.

 

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, outstanding
Stock Awards or Options.

 

The Board may make Stock Awards and may grant Options in substitution for
performance shares, phantom shares, stock awards, stock options, stock
appreciation rights, or similar awards held by an individual who becomes an
employee of the Company or a Related Entity in connection with a transaction
described in clause (ii) of the first paragraph of this Article X.
Notwithstanding any provision of the Plan (other than the limitation of Article
V), the terms of such substituted Stock Award(s) or Option grant(s) shall be as
the Board, in its discretion, determines is appropriate.



 

5

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE XI.

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option shall be exercisable, no Common Stock shall be issued, no certificates
for shares of Common Stock shall be delivered, and no payment shall be made
under this Plan except in compliance with all applicable federal and state laws
and regulations (including, without limitation, withholding tax requirements),
any listing agreement to which the Company is a party, and the rules of all
domestic stock exchanges on which the Company’s shares may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. Any share certificate issued to evidence Common Stock when a Stock
Award is granted or for which an Option is exercised may bear such legends and
statements as the Administrator may deem advisable to assure compliance with
federal and state laws and regulations. No Common Stock shall be issued, no
certificate for shares shall be delivered and no payment shall be made under
this Plan until the Company has obtained such consent or approval as the
Administrator may deem advisable from regulatory bodies having jurisdiction over
such matters.

 

ARTICLE XII.

GENERAL PROVISIONS

 

Section 12.01 Effect on Employment. Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof) shall confer upon any individual any right to continue in the employ or
service of the Company or a Related Entity or in any way affect any right and
power of the Company or a Related Entity to terminate the employment or service
of any individual at any time with or without assigning a reason therefor.

 

Section 12.02 Disposition of Stock. A Participant shall notify the Administrator
of any sale or other disposition of Common Stock acquired pursuant to an Option
that was an incentive stock option if such sale or disposition occurs (i) within
two years of the grant of an Option or (ii) within one year of the issuance of
the Common Stock to the Participant. Such notice shall be in writing and
directed to the Secretary of the Company.

 

Section 12.03 Rules of Construction. Headings are given to the articles and
sections of this Plan solely as a convenience to facilitate reference. The
reference to any statute, regulation, or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.

 

Section 12.04 Employee Status. In the event that the terms of any Stock Award or
the grant of any Option provide that shares may be issued or become transferable
and nonforfeitable thereunder only after completion of a specified period of
employment, the Administrator may decide in each case to what extent leaves of
absence for governmental or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment.

 

Section 12.05 Limitation on Awards. Notwithstanding any other provision of the
Plan, if any award under this Plan, either alone or together with payments that
a Participant has the right to receive from the Company or a Related Entity,
would constitute a “parachute payment” (as defined in section 280G of the Code),
all such payments shall be reduced to the largest amount that will result in no
portion being subject to the excise tax imposed by section 4999 of the Code.

 

Section 12.06 Nontransferability. Any incentive stock option granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution or pursuant to the terms of certain domestic relations orders. In
the case of awards other than incentive stock options, the Administrator may
provide, in its discretion, for the transfer of all or part of the award to a
Participant’s “family member” (as defined for purposes of the Form S-8
registration statement under the Securities Act of 1933, as amended).

 

ARTICLE XIII.

AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment shall, without a Participant’s consent, adversely affect any
rights of such Participant under any Stock Award or Option outstanding at the
time such amendment is made.



 

6

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE XIV.

DURATION OF PLAN

 

No Stock Award or Option may be granted under this Plan more than ten years
after September 12, 2016.

 

ARTICLE XV.

EFFECTIVE DATE OF PLAN

 

Stock Awards and Options may be granted under this Plan upon its adoption by the
Board, provided that no incentive stock option will continue to be effective
unless this Plan is approved by a majority of the votes entitled to be cast by
the Stockholders, voting either in person or by proxy, at a duly held
Stockholders’ meeting or by the consent of Stockholders owning more than fifty
percent (50%) of shares of the Common Stock within twelve months of such
adoption.

 

 

7

 

 

 

 